COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-16-00088-CR
IN RE: ERIC FLORES,
                                                 §              ORIGINAL PROCEEDING
                Relator.
                                                 §            ON PETITION FOR WRIT OF

                                                 §                     MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the El Paso County District Clerk, and concludes that Relator’s petition for writ of

mandamus should be dismissed for lack of jurisdiction. We therefore dismiss the petition for

writ of mandamus for lack of jurisdiction, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 18TH DAY OF MAY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.